LOGUE, J.
Solo Aero Corp. seeks review of the trial court’s entry of summary judgment in favor of America-CV, LLC, and Ameriea-CV Station Group, Inc. “Summary judgment is proper if there is no genuine issue of material fact and if the moving party is entitled to a judgment as a matter of law.” Volusia Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So.2d 126, 130 (Fla.2000). Here, the record demonstrates the existence of genuine issues of material fact. Because the record reflects genuine issues of material fact, we conclude that the trial court improperly granted summary judgment and reverse. Id.1
Reversed and remanded for further proceedings.

. In its brief, Solo Aero Corp. also sought review of the denial of its own motion for summary judgment. We do not reach this issue because it is not properly before this court. See Taggart v. Morgan, 943 So.2d 250, 250 (Fla. 3d DCA 2006) (“The rules of appellate procedure do not permit interlocutory appeals of non-final orders denying motions for summary judgment.”) (citing Fla. R. App, P. 9.130(a)(3)).